                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    July 22, 2020

BY EMAIL AND ECF
The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re: United States v. Javier Da Silva, 20-cr-97 (VB)

Dear Judge Briccetti:

        The parties jointly respectfully request a 90-day adjournment of the sentencing in the
above-captioned matter, currently scheduled for August 5, 2020 at 9:30 a.m., to November 3, 2020.
The COVID-19 pandemic has limited defense counsels’ ability to communicate with their client
and prepare for sentencing. It has also limited the Government’s ability to meet with family
members of the victim in preparation of sentencing. The Government will serve a copy of this
letter on defense counsel. The Government is available to answer any questions the Court may
have.


                                            Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney



                                         by: /s Mathew Andrews
                                             Mathew Andrews
                                             Assistant United States Attorney
                                             (212) 637-6526

cc: Jason Ser (by email)
    Mark Steven DeMarco (by email)
